Citation Nr: 0836917	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 11, 2004, 
for the granting of special monthly compensation (SMC) based 
on the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother-in-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Detroit, Michigan.  The Board issued a decision on 
the merits of the veteran's claim in September 2007.  The 
veteran was notified of that action and he appealed to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Upon reviewing the claim, and based 
on the Secretary's Motion for Remand, the Court vacated the 
September 2007 Board decision.  The claim has since been 
returned to the Board.  

Upon further review, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted above, the Board issued a decision on the issue 
noted on the front page of this action.  The Board noted in 
that decision that VA treatment records from the VA Medical 
Centers (VAMCs) located in Lansing and Battle Creek, 
Michigan, were not obtained.  The Board reported that the 
records were not obtained because they were somehow not 
relevant.  

The Court has disagreed with that assessment and has ordered 
that these records be obtained and included in the claims 
folder.  The Court has further suggested that the records in 
question might be pertinent to the claim now before the Board 
because they may show that the veteran was complaining of or 
being treated for erectile dysfunction prior to the current 
effective date for special monthly compensation.  If that is 
the case, then an earlier effective date might be warranted.  

Thus, in accordance with the instructions given by the Court, 
the claim is remanded to the RO/AMC for the following action: 
 
1.  The RO/AMC should attempt to obtain 
all of the veteran's treatment records 
from the Lansing and Battle Creek VAMCs 
for the time period extending from 2000 
to the present.  Of particular interest 
are any records showing treatment for or 
complaints involving erectile 
dysfunction.  Once these records have 
been obtained, they should be associated 
with the claims folder for review.  

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim for an 
earlier effective date.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




